Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00099-CV

                          IN THE INTEREST OF Z.M.M., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA00639
                         Honorable Richard Garcia, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent.

       SIGNED October 2, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice